People v Bond (2021 NY Slip Op 07485)





People v Bond


2021 NY Slip Op 07485


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND BANNISTER, JJ. (Filed Dec. 23, 2021.) 


MOTION NO. (1174/19) KA 15-00914.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDERRICK BOND, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.